 In the Matter of NATIONALDISTILLERS PRODUCTSCORPORATION, BERN--HEIM LANE, LOUISVILLE,Ky.andINT'LBROTHERHOODOF FIREMEN&OILERS,#320,401 MACON AVE.,LOUISVILLE,Ky.Case No. R-1683.-Decided February16, 1940Liquor Distillery-Investigation of Representatives:controversy concerning-representation of employees:refusal by company to deal with petitioning union,until question determined by election-UnitAppropriate for Collective Bargain-ting;power-plant employees of the Company at its three Louisville, Kentucky,plants,including firemen, utility men, and general helpers, but excluding foremen ;.finding by Board in previous decision in representation case, involving only one-Louisville,Kentucky,plant, held not controllingherein-Representatives:con--fiicting claims of unions-ElectionOrdered,Mr. Oscar Grossman,for the Board.Mr. James L. Kelley,ofWhiteBear,Minn.,andMr. William E..Fredenberger,of Louisville, Ky., for the Brotherhood.Mr. Peter CampbellandMr. Miles M. Sweeney,of Louisville, Ky.,for the Distillery Union.Mr. Ralph A. Lind,of New York City, for the Company.Mr. Herbert B. Galton,of counsel to the Board..DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 20, 1939, International Brotherhood of Firemen &.Oilers,#320, herein called the Brotherhood, filed' with the RegionalDirector for the Ninth Region (Cincinnati, Ohio) a petition alleging-that a question affecting commerce hadarisen amongthe employees.of National Distillers Products Corporation, Louisville, Kentucky,.herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLaborRelationsAct, 49 Stat. 449, herein called the Act.On De-cember 18, 1939, the National LaborRelationsBoard, herein called.the Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, ordered an investigation and authorized the Re--20 N. L.R. B., No. 49.467 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDgionalDirector to conduct it and- to ' provide-for an -appropriatehearing upon due notice.On January 5, 1940, the Regional Director issued a notice of hearing.copies of which were duly served upon the Company and the Brother-hood, and upon Distillery Workers Union, affiliated with the A. F. ofL.,DistilleryWorkers Local #20560, Distillery Workers, Rectifiersand Wine Workers Council, and United Distillery Workers of N. A.,Local #484.Pursuant thereto, a hearing was held on January 15,1940, at Louisville, Kentucky, before Charles E. Persons, the TrialExaminer duly designated by the Board.The Board and the Com-pany were represented by counsel, and the Brotherhood and DistilleryWorkers Union No. 758, affiliated with the C. I. 0., herein called theDistillery Union, which appeared in place of United Distillery Work-ers of N. A., Local #484, by representatives thereof.All participatedin the hearing.The other organizations that were served with noticesof hearing did not appear at the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During the courseof the hearing the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYNational Distillers Products Corporation, a Virginia corporation,has its principal office and place of business in New York City. Itowns and operates plants in Kentucky, Maryland, Ohio, and Pennsyl-vania, where it is engaged in the manufacture, sale, and distribution ofdistilled spirits.The plants located in Louisville, Kentucky, whichare the plants involved herein, are known as the Old Grand Dad, theK. D. & W.,.and the Sunny Brook. Two other plants, the Old Taylorand the Old Crow, are situated in Frankfort, Kentucky.The principal raw materials used in the manufacture of the Com-pany's products are corn, rye, barley, rye malts, and wheat.Duringthe year 1939 raw materials and supplies used in the manufacture ofthe Company's products at its Kentucky plants were of a value in excessof. $1,000,000.00.Of these, 55 per cent emanated from sources outsidethe State of Kentucky. In the same year, approximately 96 per centof the products of the Kentucky plants were shipped by the Companyto States other than Kentucky and to Europe.During 1939 the grosssales of the Company's Kentucky plants were in excess of $2,000,000.00. NATIONALDISTILLERS PROD'UCTSCORPORATbON46911.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Firemen & Oilers, #320, is a labororganization affiliated with the American Federation of Labor, ad-mitting to its membership the Company's employees who are "con-nected with the maintenance or operation" of the power plants at theLouisville,Kentucky, plants.DistilleryWorkers Union No. 758, affiliated with the C. I. 0., is alabor organization admitting to its membership all production em-ployees of the Company at the Louisville, Kentucky, plants, in-cluding employees connected' with' the maintenance and operationof the power plants.111.THE QUESTION CONCERNINGREPRESENTATIONIn November 1939 the Brotherhood sent a proposed agreement toWilliam Patrick Phillips, the Company's resident manager of theLouisvilleplants, requesting the Company to bargain with theBrotherhood for the power-plant employees of the Company in Louis-ville..Phillips stated that he had no authority in that matter andwould have to consult the Company's New York office.About twoweeks later, according `to the testimony of the Brotherhood's busi-nessagent, Phillips stated that he would bargain with the Brother-hood if it was certified by the Board.While, at the hearing, Phillipsdenied having made this 'statement, the. Company took the positionthat it could not "deal with" the Brotherhood until the Board "de-termined whether or not the employees that might be eligible to anorganizationin such,nit'as'the Board might deem appropriate didby election determine whether they wanted to be represented" by theBrotherhood.We find that a questionhas arisenconcerning representation ofemployees of the Company at its Louisville plants.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.The Brotherhood claims that the power-plant employees at thethree Louisville plants including firemen, utility men, and general253031-41-vol. 20-31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDhelpers constitute a single appropriate unit.'The Company con-tends that each of its plants is a separate unit.The Distillery Unionalso claims that each plaint is a separate unit, and that the unitdecided by the Board to be appropriate in a previous case' shouldcontrol herein.In that case all parties agreed and the Board foundthat the production employees of the Company at the K. D. & W.plant, excluding superintendents, office workers, foremen and assist-ant foremen, foreladies and assistant foreladies, line supervisors,stamp-control operators, storekeepers and assistant storekeepers,guards, and mechanics, constituted an appropriate unit.Howeverin that case no representative for the purposes of collective bargain-ing was selected by a majority of the employees 3 and we do notconsider the determination in that case controlling here.4It is apparently agreed by all parties that foremen are to beexcluded from the. unit.The three Louisville plants are situated within approximately athree-mile radius of each other.The Sunny Brook and Old GrandDad plants each employs about 70 production employees.At theK. D. & W. plant, employment ranges from 400 to 1,000 employees.At the Sunny Brook plant, there are eight power-plant employees;at the Old Grand Dad, seven; and at the K. D. &W., four.The Company claims that the plants are managed separately byseparate. superintendents who hire and discharge employees and aregenerally in charge of their-plants.Each plant has a separate payroll.Any shift of employees from one: plant to another is perma-nent.However, the production of all the Louisville plants is set bythe Company's New York office and there is one resident manager inLouisville who is in charge of all the plants there.The power-plantemployees in the three plants work a uniform number of hours. TheBrotherhood claims to represent power-plant employees in the threeplants.While the Distillery Union claims to represent employees ineach of the plants as separate industrial units, it has not asked foran election to be held on that basis.We find that the power-plant employees of the Company at itsLouisville, Kentucky, plants, including firemen, utility men; and gen-eral helpers, but excluding foremen, constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureIAt the hearing, the parties agreed that the firemen, utility men, and the general helper,whose names are contained in a list attached hereto as Appendix A, were theonly em-ployees as of December 31, 1939, in the unit claimed by the Brotherhood to beappropriate.2Matter of National Distillers ProductsCo. andUnited Distillery Workers of N. A., LocalNo. 434, affiliated with Committee for Industrial Organization,6 N. L. R.B. 862.2 9 N. L. R. B. 526.*SeeMatter of Pacific Greyhound LinesandAmalgamatedAssociationof Street,ElectrioRailway and MotorCoachEmployees of America, 9N. L. R. B. 557, 573. NATIONALDISTILLERS PRODUCTS CORPORATION471to, employeesof the Company thefull benefitof their rightto self-organization and collective bargaining and otherwise effectuate thepoliciesof the Act.VI.THE DETERMINATION OF REPRESENTATIVES.At the hearing, the Brotherhood claimed to have 17 membersamong the employees in'the appropriate unit; the Distillery Union,about 12.We find that the question concerning representation whichhas arisen can best be resolved by an election by secret ballot.The names of the employees in the appropriate unit, as of Decem-ber 31, 1939, were submitted in evidence and are listed in AppendixA.In the election which we shall direct, the employees listed inAppendix A, including employees in the appropriate unit who havebeen hired between December 31, 1939, and the date of this Directionof Election, but excluding those who have since quit or been dis-charged for.cause, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of National Distillers Products Corporation,Louisville,Kentucky, Within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the Act.2.The power-plant employees of the Company at its Louisville,Kentucky, plants, including firemen, utility men, and general helpers,but excluding foremen, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith National Distillers Products Corporation, Louisville, Kentucky,an election by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Directorfor the Ninth Region, acting in this matter as agent for the National 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board and subject to Article III, Section 9, of said,Rules and Regulations, among the power-plant employees of Na-tionalDistillersProducts Corporation at its Louisville, Kentucky,plants, including firemen, utility men, and the general helper whosenames are listed in Appendix A hereto, and including those hiredbetween December 31, 1939,and the date of this Direction of Election,but excluding foremen and those who have since quit or been dis-charged for cause, to determine whether they desire to be representedby International Brotherhood of Firemen & Oilers, #320, affiliatedwith the A. F. of L., or by Distillery Workers Union No. 758, affiliatedwith the C. I. 0., for purposes of collective bargaining, or by neither.OLD GRAND DADAPPENDIX ASUNNY BROOKK. D. & W.Firemen :Firemen :Firemen :A. R. HoegerW. H. CoferH. F. LohmeyerE. B. SinkhornJ. A. FosterJames TreeceJ. B. SwartzW. L. NallyA. M. WestW. T. WatsonG. W. ParrisC. J. WhiteUtility Men :Utility Men :J. D. CarterP. C. ChandlerG. E. CraigW. T. DuganGeneral Helper :J. Q. FosterEd. SkeetersJ. B. Hayse